Citation Nr: 0217164	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial (compensable) disability rating 
for service-connected hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
hemorrhoids and assigned an initial (compensable) disability 
rating for that disorder.  The veteran appealed the initial 
rating to the Board.

The Board remanded the case in March 2001 for further 
development of the evidence.

Prior to the Board's remand order, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2002).  Among other things, this law eliminated the 
former requirement in the law that the claimant submit a 
well grounded claim before being afforded assistance in the 
claim's development by VA.  The new law also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order 
for the claim to be granted and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  The law applies to all claims filed on or after the 
date of its enactment or, as in this case, filed before the 
date of enactment and not yet subject to a final decision as 
of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West Supp. 2002); cf. Dyment v. Principi, No. 00-7075, slip 
op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect); Bernklau v. Principi, 
No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 2002) 
(suggesting that a proceeding which was complete before VA, 
but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that it 
remanded the claim in March 2001 for the RO to reconsider 
its decision in light of the enactment of the VCAA.  On 
remand, the RO sent the veteran a letter, dated in May 2001, 
notifying him about the new law and informing him of the 
type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

In addition, the RO told the veteran that the information it 
needed from him was for him to identify the places where he 
had received treatment for his hemorrhoids since March 1999.  
The RO told him that VA would request private treatment 
records for him but that it could not obtain them without 
his signed consent and the RO gave him the forms on which to 
provide that consent.  The RO also informed the veteran what 
evidence it had already obtained in connection with his 
claim.  Furthermore, in the November 1999 statement of the 
case, the veteran was informed of the requirements in the VA 
Schedule for Rating Disabilities for a compensable rating 
for hemorrhoids.  The supplemental statement of the case 
notified him of the regulations VA has promulgated under the 
VCAA.  All evidence and records identified by the veteran as 
relevant to his claim have been obtained for review.  VA has 
accorded the veteran VA examinations in relation to his 
claim.  Accordingly, the Board concludes that the 
requirements of the VCAA have been met in this case, and the 
adjudication of this appeal poses no harm or prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.



FINDINGS OF FACT

Service-connected hemorrhoids are manifested by no more than 
small, minimal or mild hemorrhoids.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
service-connected hemorrhoids have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The VA Schedule for Rating Disabilities provides a 
noncompensable rating for mild or moderate hemorrhoids, 
external or internal.  A 10 percent rating is warranted for 
large or thrombotic, irreducible, hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned with persistent bleeding and with 
secondary anemia or with fissures.

In this case, the veteran's service medical records showed 
that in March 1971 the veteran received treatment for a 
large, thrombosed external hemorrhoid that had been 
bleeding.  His records also reflected treatment in August 
1972 for complaints of pain and bleeding relating to an 
external hemorrhoid.

Medical records from a VA Medical Center (VAMC) reflected 
that the veteran was treated at this facility between March 
1993 and October 1993.  In March 1993, the veteran underwent 
a colonoscopy that indicated he had inflammatory bowel 
disease.  The records also showed that the veteran underwent 
a second colonoscopy in October 1993, and those findings 
were consistent with inflammatory bowel disease.  A second 
set of medical records from the VAMC showed that the veteran 
was again treated at the facility between November 1998 and 
February 1999, for other unrelated symptoms.

The veteran's claim for service connection for hemorrhoids 
was granted in August 1999, and the disorder was assigned a 
noncompensable evaluation.

An October 1999 VA examination report reflects that the 
veteran reported a history of hemorrhoids beginning in 1970, 
when he experienced painless rectal bleeding.  He claimed 
that he received suppositories for his hemorrhoids.  He 
reported undergoing a colonoscopy in 1993 and another in 
March 1999.  He claimed that the March 1999 colonoscopy 
found him to have ulcerative colitis and he began taking 
medication.  He reported that the medication had helped him, 
and he did not experience bloody stools or rectal bleeding 
as frequently as he did in the past.  The veteran reported 
good sphincter control, but he experienced occasional 
leakage.

Physical examination revealed a soft, non-tender, and 
non-distended abdomen with positive bowel sounds.  The 
examiner observed a small external hemorrhoid, approximately 
1/2 to 1 cm in diameter.  The hemorrhoid was not ulcerated 
and there was no evidence of bleeding.  Some small internal 
hemorrhoids were noted.  There was no evidence of apparent 
fissure and no evidence of fresh bleeding at the time of the 
examination.  The veteran's hemoccult test was negative.  
The examiner noted that a biopsy after the veteran's 
colonoscopy showed mild chronic inflammation, and a rectal 
biopsy showed cryptitis and chronic inflammation of the 
lamina propria consistent with active chronic inflammatory 
disease and no dysplasia.  The examiner's diagnosis was that 
the veteran had small, external and internal hemorrhoids.

On his VA Form 9 substantive appeal, the veteran stated that 
at the time of the VA examination his hemorrhoids were not 
acting up and he was not experiencing rectal bleeding.  
However, the veteran stated he was subsequently seen at the 
VAMC for this condition.  He reported that the condition 
would come and go, occurring approximately 4 or 5 times per 
year.

In its March 2001 remand order, the Board noted that the 
records from the veteran's reported visit to the VAMC 
following his VA examination had not been associated with 
the claims file.  Accordingly, the Board remanded the case 
so that the RO could obtain these records and reevaluation 
the veteran's hemorrhoids.

On remand, the RO obtained the additional medical records.  
Although the records reflected treatment for the veteran's 
inflammatory bowel disease and depicted the results of such 
procedures as colonoscopy and sigmoidoscopy, there are no 
complaints or findings among the records relevant to 
hemorrhoids.

In addition to obtaining the treatment records, the RO 
arranged another VA examination for the veteran which was 
conducted in August 2001.  The report of that examination is 
of record.  The examiner noted that he or she had reviewed 
the medical records in this case, the relevant portions of 
which were summarized in the examination report.  The 
veteran described intermittent symptoms over the years of 
intermittent bleeding.  He stated that he still experienced 
some bleeding and that he sees it on the toilet paper 
approximately three times a week and that he sees red blood 
coating the stool.  He was not under any treatment for 
hemorrhoids at the time of the examination.

The examiner noted that the veteran had been diagnosed with 
ulcerative colitis and repeated endoscopic examinations over 
the years showed consistently the rectal involvement, i.e., 
ulcerative proctitis.  In regards to hemorrhoids, the 
examiner noted that treatment records from April 1999 to 
July 2001 reflected multiple GI (gastrointestinal) Clinic 
visits, and he underwent a flexible sigmoidoscopy in April 
1999, a colonoscopy in September 1999, and another flexible 
sigmoidoscopy in January 2000.  The examiner noted that in 
none of the medical notes regarding these procedures was 
there any mention of hemorrhoids.

The examiner noted that the veteran did not have any 
external hemorrhoids or fissures on digital rectal 
examination.  On rectal examination, there was no hemorrhoid 
seen prolapsing at the exterior and no hemorrhoids felt 
digitally at the interior.  There was no thrombosed 
hemorrhoid and no evidence of bleeding.  In reviewing the 
records, the examiner noted that the veteran did not have 
anemia currently and otherwise his physical examination did 
not give any clue to the claim of disabling hemorrhoid 
pathology.

The examiner noted that in October 2001 the veteran was 
scheduled to undergo a colonoscopy for his ulcerative 
colitis at which time an evaluation could be made of his 
lower rectum with certainty for the presence of internal 
hemorrhoids.  The examiner reiterated that, in the medical 
records from April 1999 to July 2001, there was never any 
mention in any gastroenterology examination about 
hemorrhoids or disabling symptoms due to hemorrhoids.  The 
examiner noted that it was felt at all times that the 
veteran's bleeding was intermittent and due to uncontrolled 
ulcerative colitis.  The diagnosis was ulcerative colitis 
with severe rectal involvement, now controlled on current 
therapy; no evidence of hemorrhoids, no evidence of 
thrombosed hemorrhoids, no evidence of anemia at the time of 
the examination.

The report of the October 2001 colonoscopy is in the claims 
file.  It was noted that at the level of the rectum minimal 
internal hemorrhoids were shown.

Based on this evidence, the Board finds that evidence 
contemporaneous with the August 1999 rating decision which 
awarded service connection for hemorrhoids as well as all 
medical evidence since that time has consistently shown no 
more than the presence of small or minimal hemorrhoids.  
Accordingly, the Board concludes that the initial 
noncompensable rating assigned in August 1999 for mild or 
moderate hemorrhoids, external or internal, was appropriate 
and continues to be the appropriate rating presently.  
Therefore, this is not a case where a "staged" rating may be 
assigned for an increase or decrease in disability following 
the assignment of the initial rating.  Fenderson, 12 Vet. 
App. at 126.  Since no large or thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, have been shown and no persistent 
bleeding, secondary anemia ,or fissures have been shown in 
connection with the small, mild hemorrhoids in this case, 
the Board concludes that the preponderance of the evidence 
is against the claim for an initial compensable rating for 
service-connected hemorrhoids.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.114, Diagnostic Code 7336.


ORDER

An initial compensable rating for service-connected 
hemorrhoids is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

